Citation Nr: 1115843	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for elevated prostate-specific antigen (PSA).

3.  Entitlement to a rating in excess of 30 percent for gunshot wound to the right arm. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript is of record. 

The issues of entitlement to service connection for hearing loss and entitlement to a rating in excess of 30 percent for residuals of a gunshot wound are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  In a February 2010 letter, the Veteran indicated that he did not wish to pursue the issue of service connection for a high PSA.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the matter of entitlement to service connection for a high PSA have been met and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claim

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).

In a letter dated February 16, 2010, the Veteran requested withdrawal of the appeal as to service connection for an elevated PSA.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to issue of entitlement to service connection for a high PSA, and it must be dismissed.


ORDER

Entitlement to service connection for an elevated PSA is dismissed.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

The Veteran contends that he has bilateral hearing loss related to in-service noise exposure.  

A December 2008 VA audiometric evaluation includes findings of bilateral hearing loss.  The examiner stated that the Veteran's hearing loss and tinnitus were less likely than not related to military service as literature did not support a finding of delayed onset hearing loss.

During the February 2011 hearing, the Veteran described in-service noise exposure as while working in artillery.  He is competent to assert the occurrence of in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran also reported, as he is competent to do, a continuity of symptomatology of hearing loss since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  This report of a continuity of symptomatology suggests a link between his current complaints regarding hearing loss and tinnitus and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board also notes that although the VA examiner noted that the Veteran had noise exposure in service due to gunfire while in the infantry, the report contains no mention of his military occupational specialty of field artillery.   As the December 2008 VA examiner failed to give an adequate rationale for his opinion, failed to consider the full history of noise exposure, and to specifically comment on the Veteran's lay observations that he has had hearing loss since service, another VA examination and opinion is necessary.  

The Veteran is currently rated 30 percent for residuals of a gunshot wound in the right arm.  The Veteran was provided a VA muscles examination in June 2008.  

An EMG report dated in May 2009 found mild to moderate carpal tunnel syndrome of the right arm. 

In an October 2009 VA progress note, the Veteran reported that he has a history of gunshot wound at his right upper extremity, with numbness and weakness of the entire right upper extremity at that time.  The numbness dissipated over several years to normal sensation, but weakness persisted.  The Veteran reported he began to have numbness of the right palm and last four fingers of his right hand. 

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and, in claims for disability compensation, requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  In this case, the Board recognizes that the last VA examination of the left arm was conducted in June 2008.  During that time, the Veteran did not seem to have any nerve problems related to his service-connected injury.  However, since then, the Veteran has developed nerve problems in his right arm.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Consequently, a new VA examination is required to ascertain the current severity of the Veteran's residuals of a gunshot wound to the right arm including any related nerve damage.

The AMC/RO should also obtain and associate with the claims file all outstanding VA and private treatment records concerning his right arm injury.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran to obtain the names and addresses of all medical care providers, VA and non-VA, who treated his right arm disorder since October 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA peripheral nerves examination for an opinion as to the current nature and extent of any right arm nerve disorders related to his service-connected gunshot wound.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  An explanation should be provided if additional tests or studies are not considered to be necessary.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Peripheral Nerve Examinations.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be afforded a VA audiological examination to determine the etiology of any current hearing loss.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should specifically discuss the full history of noise exposure during service, including that due to gunfire and exposure to noise in the military occupational specialty of field artillery. The examiner should also specifically respond to the Veteran's assertion that he has had hearing loss since service.

Based on the results of audiometric testing, the examiner should state, for each ear, whether the Veteran currently has hearing loss disability under the provisions of 38 C.F.R. § 3.385.  In addition, after review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss was incurred as a result of active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above development, the issues on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


